FILED
                            NOT FOR PUBLICATION                               MAR 26 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAGAB MOHAMED REZEK,                             No. 11-71497

              Petitioner,                        Agency No. A078-014-621

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Argued December 10, 2014
                            Submitted March 24, 2015
                               Pasadena, California

Before: PREGERSON, NOONAN, and WARDLAW, Circuit Judges.

       Ragab Mohamed Rezek, a native and citizen of Egypt, petitions for review

of the Board of Immigration Appeals’ (BIA) final order dismissing his appeal of an

immigration judge’s (IJ) denial of his asylum application as time-barred. The IJ

found that Rezek failed to establish extraordinary circumstances for filing his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
asylum application approximately 16 months after the one-year deadline. But the

IJ did grant Rezek’s request for withholding of removal. We have jurisdiction

under 8 U.S.C. § 1252. We deny the petition to review the asylum application as

time-barred under the one-year rule.

      The BIA did not err in determining that Rezek did not qualify for the

extraordinary circumstances exception to the one-year bar under the circumstances

of this case. See 8 U.S.C. § 1158(a)(2)(B). Neither Rezek’s pending adjustment

application nor his reliance on his wife’s representation that she could help him

remain in the United States qualified for the exception. See 8 C.F.R. § 208.4(a)(5).

Further, Rezek’s pursuit of adjustment of status was not directly related to his

failure to meet the filing deadline as he could have pursued asylum and adjustment

of status concurrently. See 8 U.S.C. § 1158; 8 C.F.R. § 208.4(a)(5). Rezek does

not provide any authority to support his claim that an applicant’s pursuit of another

form of relief can excuse an untimely asylum application. This lack of authority is

more glaring in this case, where the applicant was statutorily ineligible for that

alternative form of relief.

      PETITION DENIED.




                                           2